Paine, J.
The facts in regard to this appeal are stated in the opinion in the case of Jacob Groner, appellant, against Lewis Hield and others, respondents, (ante p. 200.) If we should entertain this appeal, it would be necessary to affirm the order, for the reasons given in that opinion.
It is doubtful whether this order, allowing an appeal to be taken from a decision of the county judge, was appealable at all. But, without determining that question, this appeal will be dismissed upon the ground that the appellant moved in the circuit court to dismiss the appeal from the decision of the county judge, and appealed from the order refusing to dismiss it, thus bringing two appeals for the same purpose. In such a case, the practice has been adopted, to dismiss one of the appeals. This was done in the case of Mead v. Walker, 20 Wis., 518, where the party appealed from a judgment and from an order refusing to vacate it. The report of the case does not- show that the appeal from the order was dismissed; but that fact will appear from the records. And it was dismissed upon the ground that a party ought not to be permitted to bring two appeals to obtain that which he can obtain, if at all, upon one.
By the Court. — The appeal is dismissed, with costs.